Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-5 and 7-12 in the reply filed on 05/02/2022 is acknowledged.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/02/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4735728 (hereinafter referred as “Wemhoff”).
Regarding claim 1, Wemhoff teaches a system (fig. 1) for treatment of wastewater, the system comprising a water distillation source (evaporator 1) configured to convert liquid wastewater into a contaminated gas stream comprising water vapor and contaminants; a gas phase photolytic oxidation reaction chamber (photolytic cell 3) spatially separated from and fluidly coupled to the water distillation source via an inlet for receiving the contaminated gas stream; an ultraviolet (UV) source (refer C5/L15-17) in the gas phase photolytic oxidation reaction chamber, wherein the UV source is configured to expose the contaminated gas stream passing through the reaction chamber with UV radiation to remove the contaminants and form a purified gas stream (C5/L12-17); and a condenser (20) spatially separated from and fluidly coupled to the gas phase photolytic oxidation reaction chamber via an outlet for receiving the purified gas stream (refer fig. 1, abstract, C4/L54-C5/L29).
Regarding claim 2, Wemhoff teaches that the evaporator is a vessel (therefore inherently capable of storing liquid wastewater), and comprises a heat source (refer C4/L64-68).
Regarding claim 4, the limitation of claim 4 is reciting a manner of operating the system of claim 1 and does not impart additional structure to the system. Furthermore, Wemhoff teaches that the UV source produces short-wave UV radiation (C5/L4-8). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 8-11, the limitations of claims 8-11 are reciting material being worked upon by the apparatus. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wemhoff, in view of Polish Journal of Environmental Studies Vol. 9, No. 1 (2000), 13-26 (hereinafter referred as “Kujawski”), and US 2015/0217232 (hereinafter referred as “MacCallum”).
Regarding claim 3, Wemhoff teaches limitations of claim 1 as set forth above. Wemhoff does not teach that the system further comprising: an ionomer membrane positioned downstream of the water distillation source and upstream of the gas phase photolytic oxidation reaction chamber, wherein the ionomer membrane is permeable to the water vapor and impermeable to at least some of the contaminants.
Kujawski teaches a method of purifying an aqueous solution (abstract, fig. 8), the method comprising, receiving a feed stream in an evaporation container (refer fig. 8), wherein the feed comprises water and a plurality of contaminants (abstract), wherein the plurality of contaminants include a plurality of VOC (abstract, table 6), evaporating the feed stream in the evaporation container to produce a concentrated solution and a gas stream comprising vapor and volatiles (the evaporation container is evaporating an aqueous mixture, therefore inherently comprises a heater vaporizing the solution) flowing towards a water separation module (refer fig. 8, vapor and volatiles are supplied to membrane modules), selectively separating the water vapor from the volatiles at the water separation module by selectively permeating the water vapor through a membrane (Kujawski discloses selecting a membrane based on desired permeation of either water vapor or volatiles, table 1, Page 15/right column), and condensing the vapor in a condenser module, wherein the condenser module is spatially separated from and fluidly coupled to the water separation module (refer fig. 8).
It would have been obvious to one of ordinary skill in the art to modify the system of Wemhoff to include a membrane module positioned downstream of the water distillation source and upstream of the gas phase photolytic oxidation reaction chamber, wherein the membrane is permeable to the water vapor and impermeable to at least some of the contaminants to improve separation performance of the system.
Kujawski discloses selection of membrane based on the application (abstract, table 1), however, does not explicitly disclose use of ionomer membrane. 
MacCallum teaches water processing system for recovering water from wastewater, wherein the system comprises a water separation module comprising an ionomer membrane which is permeable to water vapor and substantially impermeable to volatiles (Abstract, [0032], [0034]).
It would have been obvious to select ionomer membrane in the system of modified Wemhoff because MacCallum discloses that ionomer membrane serve as a selective, semi-permeable membrane to water vapor for water purification because the sulfonic acid groups can pass water while rejecting other compounds, making it possible to separate water from a contaminated source.
Claim 4 is also rejected under 35 U.S.C. 103 as being unpatentable over Wemhoff.
Regarding claim 4, Wemhoff teaches that the UV source produces short-wave UV radiation (C5/L4-8). Selecting the range of UV wavelength would have been an obvious matter of design choice to one of ordinary skill in the art to achieve the photo-oxidation reaction. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wemhoff, in view of CN 111362486 (hereinafter referred as “Chu”, refer attached English language machine translation for claim mapping).
Regarding claim 5, Wemhoff teaches limitations of claim 1 as set forth above. Wemhoff does not teach that the gas phase photolytic oxidation reaction chamber has a first side to which the inlet is coupled and a second side to which the outlet is coupled, wherein the second side is opposite the first side, wherein the UV source extends longitudinally from the first side to the second side.
Chu teaches a photolytic reactor comprising a reaction chamber, an inlet at first side, an outlet at second side, and a UV lamp extending longitudinally from the first side to the second side (refer fig. 1, abstract, description of fig. 1 and 2 on page 6).
It would have been obvious to one of ordinary skill in the art to modify the system of Wemhoff to include the gas phase photolytic oxidation reaction chamber having a first side to which the inlet is coupled and a second side to which the outlet is coupled, wherein the second side is opposite the first side, wherein the UV source extends longitudinally from the first side to the second side to provide continuous reaction operation and improve space occupancy.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wemhoff, in view of US 2015/0114822 (hereinafter referred as “Greco”).
Regarding claim 7, Wemhoff teaches limitations of claim 1 as set forth above. Wemhoff does not teach that the gas phase photolytic oxidation reaction chamber is maintained at vacuum pressure and at a temperature less than about 400°C when exposing the contaminated gas stream with UV radiation.
Greco teaches a photocatalytic oxidation apparatus comprising a UV lamp (abstract), wherein oxidation is performed under low temperature (less than 50 ⁰C). and vacuum (abstract, [0057].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Wemhoff wherein gas phase photolytic oxidation reaction chamber is maintained at vacuum pressure and at a temperature less than about 400°C when exposing the contaminated gas stream with UV radiation to minimize fuel use, power consumption and equipment cost.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wemhoff, in view of US 2011/0150734 (hereinafter referred as “Kumakiri”).
Regarding claim 7, Wemhoff teaches limitations of claim 1 as set forth above. Wemhoff does not teach that the system further comprises an oxidation product removal chamber positioned downstream from the gas phase photolytic oxidation reaction chamber and upstream of the condenser, wherein the oxidation product removal chamber is configured to remove intermediate products generated from the gas phase photolytic oxidation reaction chamber. 
Kumakiri teaches a photoctalytic reactor for separation of gas or liquid comprising a membrane facilitating separation (abstract, fig. 2, fig. 3). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Wemhofff to include an oxidation product removal chamber positioned downstream from the gas phase photolytic oxidation reaction chamber and upstream of the condenser, wherein the oxidation product removal chamber is configured to remove intermediate products generated from the gas phase photolytic oxidation reaction chamber to improve reaction rate at low temperature and prolong catalyst lifetime as taught by Kumakiri.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777